Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 14, 2016

The Court of Appeals hereby passes the following order:

A16A0405. PAUL ROWE v. CHRISTIANA TRUST.

      Christiana Trust filed a dispossessory action against Paul Rowe in magistrate
court. Following an adverse ruling, Rowe appealed to superior court, which entered
a writ of possession in favor of Christiana Trust. Rowe filed this direct appeal from
the superior court’s order. We lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Rowe was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga.
App. 366, 367 (454 SE2d 175) (1995). His failure to do so deprives us of jurisdiction
over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            01/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.